     3:19-cv-01499-SAL-TER        Date Filed 05/15/20       Entry Number 68       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Bruce Lee Hudson, #299312,                     )       C/A No. 3:19-cv-01499-SAL-TER
a/k/a Bruce Lee Hudson, #101021,               )
a/k/a Bruce L. Hudson,                         )
                                               )
                              Plaintiff,       )
                                               )
v.                                             )       OPINION & ORDER
                                               )
Richland Hospital, Baptist Hospital,           )
Polly Smith, Baptist Hospital employee,        )
Tristan Nevillie, Baptist Hospital employee,   )
Becky Boude, Richland Hospital employee,       )
Jennifer Latham, Richland Hospital             )
employee, James Moore, Richland Hospital       )
employee, Joey Smith, Richland Hospital        )
employee, Latisha Pitts, CPD Police            )
Officer, Malik Hockett, SCDC Officer,          )
Officer Shaw, Richland County Probation,       )
                                               )
                        Defendants.            )
___________________________________            )

     This matter is before the court for review of the April 22, 2020 Report and Recommendation

of United States Magistrate Judge Thomas E. Rogers, III (the “Report”), made in accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). In the Report, the Magistrate

Judge recommends summarily dismissing Defendants Richland Hospital and Baptist Hospital with

prejudice and without issuance of service of process. The Magistrate Judge further recommends

that all other claims against the remaining defendants may proceed. [ECF No. 60.] Plaintiff was

advised of his right to file objections to the Report. Id. No party filed objections to the Report,

however, and the time for response has lapsed.

     The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this



                                                   1
   3:19-cv-01499-SAL-TER            Date Filed 05/15/20       Entry Number 68        Page 2 of 2




court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the claims against Defendants Richland

Hospital and Baptist Hospital are hereby DISMISSED, with prejudice and without issuance of

service of process. All remaining claims will proceed.

   IT IS SO ORDERED.


                                                               /s/ Sherri A. Lydon
                                                               United States District Judge
May 15, 2020
Florence, South Carolina




                                                  2
